*44ORDER OF COURT.
The motion of the appellees to dismiss the appeal herein and the answer thereto of the appellant having been considered, and the record showing that this case originated by proceedings before a Justice of the Peace from which an appeal was taken to the Circuit Court for Prince George’s County, and the judgment of said Court being final, without any right of further appeal to this Court, it is ORDERED this 14th day of January, 1957, that the appeal in this case be and it is hereby dismissed.